DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 13,17,18 are objected to because of the following informalities: “ a transmitter that transmits a sequence” is objected to because it does not state what is comprised in the sequence. Is this “data or sequence-based UCI”?  Please see specification on par[0057-0058].  Further, claimed “the value is 0” on lines 7,9 does not clearly indicate whether it refers to “HARQ value” or “SR value”  or “a value mapped to uplink control information”?  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


In claims 13,17,18 the specification described on par[0069,0071,0077], pages 18-19; examiner believes the claimed limitation “transmit a sequence based UCI includes a 2-bit HARQ-ACK value 00 and does not include a positive SR, the value is 0” is not described in the specification or does not have a clear meaning. 
Examiner believes the claimed subject matter is shown in description on  par[0158], page 38 which describes “a phase rotation amount is used when value of UCI ( HARQ-ACK) is 00 and there is no schedule request”; and a phase rotation amount is used when the value of UCI (HARQ-ACK) is 11 and there is an schedule request”. But this cited description is not corresponding to the claimed limitations “wherein when the uplink control information includes a 2-bit HARQ-ACK value 00 and does not includes a positive SR, the value is 0, and when the uplink control information includes a positive SR and does not includes a HARQ-ACK value, the value is 0” on claims 13,17,18.
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 13,15,17,18,19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable (reference application) over claims 7-8 of copending application 16/482,835. Although the claims at issue are not identical, they are not patentably distinct from each other because
In claims 13,17,18 the copending application ‘835 discloses in claim 7 a terminal comprising: a control section that determines a cyclic shift based on uplink control information including a positive schedule request ( SR) a Hybrid Automatic Repeat reQuest-Acknowledgement (HARQ-ACK);
 a transmission section that transmits the uplink control information  by using a sequence defined by the cyclic shift;

Even though the copending application ‘835 does not disclose the transmitted uplink control information includes “a 2-bit HARQ-ACK value 00 and does not include a positive SR, the value is zero”, but this claimed limitation is believed not described in the specification ( see the 112 1st rejection above). Therefore, examiner does not have consider the limitation that was not described in the specification in the copending application ‘835.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In claims 15,19 the instant application ‘835 discloses in claim 8 an interval of four cyclic shifts respectively based on four values of  2-bit HARQ-ACK is Pi/2.

Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 16/617,782.
In claim 16, the copending application ‘782 discloses in claim 8 a cyclic shift is based on a value of 2-bit HARQ-ACK and a positive schedule request ( SR) is equal to a sum of pi/6. 
 This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 13,14,17,18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al.( US Pat.9,451,599) in view of Lunttila et al. (US Pub.2020/0186299).
In claims 13,17,18 Cheng et al. discloses a terminal ( UE 600 in fig.6) comprising:
a processor( processing unit 640 in fig.6; col.29; lines 45-50) that determines a cyclic shift based on a value mapped to uplink control information including at least one of a Hybrid Automatic Repeat reQuest-Acknowledgement (HARQ-ACK) and a Scheduling Request (SR) ( see fig.1; steps 110-140; col.4; lines 45-65; a UE determines cyclic shift of reference signal according to resource sequence index for transmitting UCI to a BS on PUCCH. The UCI includes HARQ and schedule request as shown on col.5; lines 5-15); and a transmitter (see fig.6; transmission unit 620) that transmits a sequence based on the cyclic shift in an uplink control channel ( see fig.1; step 140; col.4; lines 50-60; transmit UCI to the BS on the PUCCH according to sequence and cyclic shift), wherein when the uplink control information includes a 2-bit HARQ-ACK value 00 and does not includes a positive SR, the value is 0, and when the uplink control information includes a positive SR and does not includes a HARQ-ACK value, the value is 0 ( as being addressed st rejection above, examiner can only broadly understand the Uplink control information transmission as shown in specification on par[0158], page 38). Lunttila et al. discloses in fig.3; step S1; a Ue receives configuration for a schedule request SR from eNodeB. The configuration comprises cyclic shifts of sequences on resource blocks for SR only transmission without an ACK/NACK ( see par[0118-0121] transmitting UCI include SR and does not include HARQ-ACK). In steps S4,S5, par[0128-130] the UE determines ACK/NACK bits, chooses  a resource to transmit HARQ-ACK without SR ( transmit UCI includes 2-bit HARQ-ACK and does not include SR). Lunttila et al. further discloses in par[0107] 2-bit HARQ-ACK cyclic shifts of sequence represent 00,01,10,11 ( 2-bit HARQ-ACK value 00). 
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of   Lunttila et al. with that of Cheng et al. to configure sequence of cyclic shifts for transmitting HARQ-ACK or SR based on the bits. 
In claim 14, Chen et al. does not disclose wherein the 2-bit HARQ-ACK value 00 indicates two Negative Acknowledgements, NACKs. Lunttila et al. further discloses in par[0107] 2-bit HARQ-ACK cyclic shifts of sequence represent 00,01,10,11 ( 2-bit HARQ-ACK value 00). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of   Lunttila et al. with that of Cheng et al. to configure sequence of cyclic shifts for transmitting HARQ-ACK or SR based on the bits.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsumura et al. ( Us Pub. 2020/0170005);
Matsumura et al. ( US Pat. 10,805,911).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANH N NGUYEN/Primary Examiner, Art Unit 2413